132013713




                                                        tmd3574/ca
UNITED STATES BANKRUPTCY COURT                          November 4, 2019
EASTERN DISTRICT OF NEW YORK
                                                        9:00 AM
==================================X
IN RE:                                                  Case No. 116-42675-ESS

TRISHA K CATACUTAN                                      Hon. ELIZABETH S. STONG

                                                        NOTICE OF MOTION
                 Debtor.
==================================X


              PLEASE TAKE NOTICE, that upon the within application, Marianne DeRosa,
Chapter 13 Trustee will move this court before the Hon. Elizabeth S. Stong, U.S. Bankruptcy
Judge, at the United States Bankruptcy Court, 271 Cadman Plaza East, Courtroom 3585,
Brooklyn, New York, 11201 on the 4th day of November 2019 at 9:00 AM or as soon thereafter
as counsel can be heard, for an order pursuant to 11 U.S.C. 1307(c)(6) dismissing this Chapter
13 case and for such other and further relief as may seem just and proper.
                Responsive papers shall be filed with the bankruptcy court and served upon the
Chapter 13 Trustee, Marianne DeRosa, Esq., no later than seven (7) business days prior to the
hearing date set forth above. Any responsive papers shall be in conformity with the Federal
Rules of Civil Procedure and indicate the entity submitting the response, the nature of the
response and the basis of the response.

Date: Jericho, New York
      October 7, 2019




                                                   /s/ Marianne DeRosa
                                                   Marianne DeRosa, Trustee
                                                   100 Jericho Quadrangle – Suite 127
                                                   Jericho, NY 11753
                                                   (516) 622-1340
                                                        tmd3574/ca
UNITED STATES BANKRUPTCY COURT                        November 4, 2019
EASTERN DISTRICT OF NEW YORK
                                                         9:00 AM
==================================X
IN RE:                                                   Case No: 116-42675-ESS

TRISHA K CATACUTAN                                       Hon. ELIZABETH S. STONG

                                                         APPLICATION
                 Debtor.
==================================X

TO THE HONORABLE ELIZABETH S. STONG U.S. BANKRUPTCY JUDGE:

       MARIANNE DEROSA, Chapter 13 Trustee in the above-captioned estate, respectfully
represents the following:

      1. The Debtor commenced this case by filing a voluntary petition under Chapter 7 on
June 17, 2016. Pursuant to Stipulation and Order entered October 14, 2016, the instant case
was converted to one under Chapter 13 and thereafter, Marianne DeRosa was duly appointed
and qualified as Trustee.

        2.     The Debtors Plan (hereinafter to be referred to as “the Plan”) dated May 4, 2017
and reflected on the Court’s docket as number 33 was confirmed by this Court on June 5, 2017.

       3.       The Plan requires that during the pendency of this case, the Debtors will provide
the Trustee with signed copies of filed federal and state tax returns for each year no later than
April 15th of the year following the Tax period. Indicated tax refunds are to be paid to the
Trustee upon receipt; however, no later than June 15th of the year in which the tax returns are
filed.

        4.     The Debtor has not provided the Trustee with signed copies of filed federal and
state income tax returns, and refunds if any for the 2018 tax period.

       5.     The foregoing represents a material default by the Debtor with respect to the
terms of the confirmed plan and constitutes cause to dismiss this Chapter 13 case within the
meaning of 11 U.S.C. Section 1307(c)(6).

        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
order dismissing this Chapter 13 case and such other and further relief as may seem just and
proper.

Date: Jericho, New York
      October 7, 2019




                                                           /s/Marianne DeRosa
                                                           Marianne DeRosa, Trustee
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Case No: 116-42675-ESS
IN RE:

TRISHA K CATACUTAN

                                                                     CERTIFICATE OF SERVICE
                                                                          BY MAIL
                                       Debtor(s).
-----------------------------------------------------------X

               This is to certify that I, Claudia Aufiero, have this day served a true, accurate and
correct copy of the within Notice of Motion and Application by depositing a true copy thereof
enclosed in a post-paid wrapper, in an official depository under the exclusive care and custody
of the U.S. Postal Service within New York State, addressed to each of the following persons at
the last known address set forth after each name:

TRISHA K CATACUTAN
2106 23RD AVENUE, APT. 1A
ASTORIA, NY 11105

CABANILLAS & ASSOCIATES, PC
ATTN: IRENE COSTELLO, ESQ.
120 BLOOMINGDALE ROAD, SUITE 400
WHITE PLAINS, NY 10605

OFFICE OF THE US TRUSTEE
EASTERN DISTRICT OF NY
US FEDERAL OFFICE BUILDING
201 VARICK STREET-SUITE 1006
NEW YORK, NY 10014

ROBERT J MUSSO
26 COURT STREET
SUITE 2211
BROOKLYN, NY 11242




This October 7, 2019


/s/Claudia Aufiero
Claudia Aufiero, Clerk
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
100 Jericho Quadrangle; Suite 127
Jericho, NY 11753
(516) 622-1340
CASE NO: 116-42675-ESS
Hon. ELIZABETH S. STONG

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
========================================================================
IN RE:

TRISHA K CATACUTAN


                  Debtor.
=======================================================================

            NOTICE OF MOTION AND APPLICATION TO DISMISS CASE

========================================================================




                             Marianne DeRosa, Trustee
                          100 Jericho Quadrangle-Suite 127
                                  Jericho, NY 11753
                                   (516) 622-1340
